Petitioner. C.E. Rowlett, on the 23d day of March, 1921, filed in this court a petition wherein be avers that he is illegally restrained and imprisoned by the sheriff of Pontotoc county, Oklahoma, at Ada, Oklahoma, on the charge of having murdered one Gertrude Carlton, in Pontotoc county, in the month of October, 1920, on a commitment for said crime issued out of the district court of Pontotoc county, Oklahoma.
Petitioner alleges that said restraint is illegal and unauthorized in that the facts adduced against him at the preliminary examination are not sufficient to hold petitioner upon a charge of murder, and that he is entitled to be admitted to bail, and prays this court to fix bail in a reasonable amount.
Accompanying the petition is a stipulation of the county attorney of Pontotoc county, agreeing that the judge of the district court of Pontotoc county is now out of the district and out of the state of Oklahoma, and further agreeing that petitioner should be admitted to bail in this case, and suggesting the amount of bond which he deems to be sufficient. *Page 721 
Upon a consideration of the evidence presented, we are of opinion that petitioner is entitled to be admitted to bail, and it is the conclusion of the court that bail should be allowed in the sum of ten thousand dollars ($10,000) for the appearance of petitioner to answer said charge in the district court of Pontotoc county, bond to be conditioned as by law required and to be approved by the court clerk of Pontotoc county. When such bond is given and approved, said petitioner to be enlarged by the sheriff of Pontotoc county.